Exhibit 10.1

EXECUTION VERSION

GOVERNANCE AND STANDSTILL AGREEMENT

This GOVERNANCE AND STANDSTILL AGREEMENT (this “Agreement”), dated as of
March 16, 2007, is entered into by and among Alliance Imaging, Inc., a Delaware
corporation (together with its successors, the “Company”), OCM Principal
Opportunities Fund IV, L.P., a California limited partnership (“OCM Fund” and,
together with its Affiliates (as defined below), successors and Permitted
Assignees (as defined below), “Oaktree”), and MTS Health Investors II, L.P., a
Delaware limited partnership (“MTS Health Investors” and, together with its
Affiliates, successors and Permitted Assignees, “MTS” and, together with
Oaktree, the “Oaktree Parties”).

W I T N E S S E T H

WHEREAS, affiliates of Kohlberg Kravis Roberts & Co. (“KKR”) beneficially own as
of the date hereof 25,944,570 shares of the Common Stock (as defined below),
representing approximately 52% of the Adjusted Outstanding Common Stock (as
defined below);

WHEREAS, KKR, OCM Fund and MTS Health Investors are entering into that certain
Stock Purchase Agreement dated as of the date hereof (the “Stock Purchase
Agreement”) pursuant to which KKR will agree to sell, and OCM Fund and MTS
Health Investors will agree to buy, 24,501,505 shares of Common Stock,
representing approximately 49% of the Adjusted Outstanding Common Stock of the
Company; and

WHEREAS, in connection with the execution of the Stock Purchase Agreement, KKR
and a Special Committee of the Board of Directors comprised of independent and
disinterested directors unaffiliated with KKR (the “Special Committee”) has
requested that the Oaktree Parties enter into this Governance and Standstill
Agreement.

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto hereby agree as follows:

ARTICLE I.


CERTAIN DEFINITIONS

Section 1.1            Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:

“Adjusted Outstanding Common Stock” shall mean, at any time, the total number of
shares of outstanding Common Stock at such time.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person.  As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).


--------------------------------------------------------------------------------


“Agreement” shall mean this Agreement as in effect on the date hereof and as
hereafter from time to time amended, modified or supplemented in accordance with
the terms hereof.

“Beneficial Ownership” or “Beneficially Own” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

“Board of Directors” shall mean the Board of Directors of the Company as from
time to time hereafter constituted.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are authorized or obligated by law
or executive order to close.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning set forth in the preamble hereto.

“Designee” shall have the meaning set forth in Section 2.1(b).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“KKR Management Agreement” shall mean that certain letter agreement, dated as of
November 2, 1999, by and between the Company and Kohlberg Kravis Roberts & Co.,
L.P. relating to management, consulting and financial services to the Company.

“Person” shall mean an individual, corporation, unincorporated association,
partnership, trust, joint stock company, joint venture, business trust or
unincorporated organization, limited liability company, any governmental entity
or any other entity of whatever nature.

“Representatives” shall mean, with respect to any Person, such Person’s
directors, officers, employees, agents and other representatives acting in such
capacity.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Standstill Limit” shall mean 49.9% of the Adjusted Outstanding Common Stock.

“Standstill Period” shall mean the period beginning on the Closing Date (as
defined in the Stock Purchase Agreement) and ending on the third anniversary
thereof.

“Unaffiliated Director” shall mean a member of the Board of Directors who is
neither (a) an affiliate of any of the Oaktree Parties, nor (b) an employee of
the Company.

2


--------------------------------------------------------------------------------


ARTICLE II.


CORPORATE GOVERNANCE


SECTION 2.1            BOARD OF DIRECTORS.


(A)           THE PARTIES AGREE THAT, DURING THE STANDSTILL PERIOD, THE NUMBER
OF DIRECTORS OF THE BOARD OF DIRECTORS SHALL BE FIXED AT SEVEN (7) MEMBERS,
WHICH NUMBER SHALL NOT BE MODIFIED EXCEPT PURSUANT TO AN AFFIRMATIVE VOTE OF
66-2/3% OF THE DIRECTORS THEN IN OFFICE AT THE TIME OF SUCH MODIFICATION OR A
GREATER NUMBER IF REQUIRED IN THE COMPANY’S CERTIFICATE OF INCORPORATION AND/OR
BYLAWS.


(B)           FOR SO LONG AS THE OAKTREE PARTIES BENEFICIALLY OWN AN AGGREGATE
OF AT LEAST 35% OF THE ADJUSTED OUTSTANDING COMMON STOCK, THE OAKTREE PARTIES
SHALL HAVE THE RIGHT TO NOMINATE THREE (3) MEMBERS TO THE BOARD OF DIRECTORS
(EACH, A “DESIGNEE,” AND COLLECTIVELY, THE “DESIGNEES”).  EACH DESIGNEE SHALL BE
SUBJECT TO THE REASONABLE PRIOR APPROVAL OF A MAJORITY OF BOTH THE UNAFFILIATED
DIRECTORS AND THE NOMINATING/CORPORATE GOVERNANCE COMMITTEE AND SHALL CONTINUE
TO SERVE AS A DIRECTOR UNTIL THE SOONER OF SUCH DIRECTOR’S DEATH, RESIGNATION,
OR THE NEXT ELECTION OF DIRECTORS AT WHICH HIS/HER CLASS OF DIRECTORS SHALL BE
ELECTED.  EACH DESIGNEE SHALL BE NOMINATED TO SERVE IN A DIFFERENT CLASS OF THE
BOARD OF DIRECTORS.  CLASS I OF THE BOARD OF DIRECTORS SHALL HAVE THREE (3)
MEMBERS, CONSISTING OF ONE (1) DESIGNEE, ONE (1) UNAFFILIATED DIRECTOR, AND THE
COMPANY’S CHIEF EXECUTIVE OFFICER.  EACH OF CLASSES II AND III SHALL HAVE TWO
(2) MEMBERS, CONSISTING OF ONE (1) DESIGNEE AND ONE (1) UNAFFILIATED DIRECTOR. 
SUBJECT TO THE COMPLETION OF COMMERCIALLY REASONABLE AND TIMELY DUE DILIGENCE BY
THE UNAFFILIATED DIRECTORS WHICH HAS BEEN COMMENCED PRIOR TO THE DATE HEREOF,
STEPHEN KAPLAN, MICHAEL P. HARMON AND CURTIS S. LANE SHALL BE THE INITIAL
DESIGNEES FOR ELECTION TO THE BOARD OF DIRECTORS.  IN THE EVENT THAT THE OAKTREE
PARTIES BENEFICIALLY OWN LESS THAN 35% BUT AT LEAST 25% OF THE ADJUSTED
OUTSTANDING COMMON STOCK, THE OAKTREE PARTIES SHALL HAVE THE RIGHT TO NOMINATE
TWO (2) DESIGNEES, A CLASS II DIRECTOR AND A CLASS III DIRECTOR.  IN THAT CASE,
THE NUMBER OF DESIGNEES ON COMMITTEES OF THE BOARD OF DIRECTORS AS SET FORTH
BELOW SHALL BE REDUCED BY ONE.  IN THE EVENT THAT THE OAKTREE PARTIES
BENEFICIALLY OWN LESS THAN 25% BUT AT LEAST 15% OF THE ADJUSTED OUTSTANDING
COMMON STOCK, THE OAKTREE PARTIES SHALL HAVE THE RIGHT TO NOMINATE ONE (1)
DESIGNEE, A CLASS III DIRECTOR.  IN THAT CASE, THE DESIGNEE SHALL NOT BE
ENTITLED TO SIT ON ANY OF THE COMMITTEES OF THE BOARD OF DIRECTORS SET FORTH
BELOW.  IN THE EVENT THAT THE OAKTREE PARTIES BENEFICIALLY OWN LESS THAN 15% OF
THE ADJUSTED OUTSTANDING COMMON STOCK, THE OAKTREE PARTIES SHALL HAVE NO
CONTRACTUAL RIGHT TO NOMINATE ANY DESIGNEES (BUT NOTHING CONTAINED HEREIN SHALL
ADVERSELY AFFECT THEIR RIGHTS TO MAKE NOMINATIONS AS A STOCKHOLDER AT SUCH
TIME).


(C)           SUBJECT TO APPLICABLE LAW, IN THE EVENT ANY DESIGNEE ON THE BOARD
OF DIRECTORS SHALL CEASE TO SERVE AS A DIRECTOR FOR ANY REASON (OTHER THAN THE
FAILURE OF THE STOCKHOLDERS OF THE COMPANY TO ELECT SUCH PERSON AS DIRECTOR),
THE VACANCY RESULTING THEREFROM SHALL BE FILLED BY ANOTHER DESIGNEE, SUBJECT TO
REASONABLE PRIOR APPROVAL OF THE UNAFFILIATED DIRECTORS AND THE
NOMINATING/CORPORATE GOVERNANCE COMMITTEE.

3


--------------------------------------------------------------------------------



SECTION 2.2            BOARD COMMITTEES.


(A)           EXECUTIVE COMMITTEE.  THE PARTIES AGREE THE EXECUTIVE COMMITTEE OF
THE BOARD OF DIRECTORS SHALL BE DISBANDED EFFECTIVE AS OF THE DATE OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT,
AND IT WILL NOT BE RECONSTITUTED WITHOUT THE PRIOR CONSENT OF A MAJORITY OF THE
UNAFFILIATED DIRECTORS.


(B)           AUDIT COMMITTEE.  THE PARTIES AGREE THAT DURING THE STANDSTILL
PERIOD AND FOR SO LONG AS OTHERWISE REQUIRED BY APPLICABLE LAW AND THE RULES AND
REGULATIONS OF THE NEW YORK STOCK EXCHANGE AND ANY SUCCESSOR ORGANIZATION ON
WHICH THE COMPANY’S COMMON STOCK IS LISTED, THE AUDIT COMMITTEE OF THE BOARD OF
DIRECTORS SHALL BE COMPRISED EXCLUSIVELY OF UNAFFILIATED DIRECTORS.


(C)           COMPENSATION COMMITTEE.  SUBJECT TO APPLICABLE LAW AND COMPLIANCE
WITH THE RULES AND REGULATIONS OF THE NEW YORK STOCK EXCHANGE AND ANY SUCCESSOR
ORGANIZATION ON WHICH THE COMPANY’S COMMON STOCK IS LISTED, THE PARTIES AGREE
THAT DURING THE STANDSTILL PERIOD THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS SHALL BE COMPRISED OF FOUR (4) MEMBERS, CONSISTING OF TWO (2)
DESIGNEES AND TWO (2) UNAFFILIATED DIRECTORS.  SUBJECT TO APPLICABLE LAW AND
COMPLIANCE WITH THE RULES AND REGULATIONS OF THE NEW YORK STOCK EXCHANGE AND ANY
SUCCESSOR ORGANIZATION ON WHICH THE COMPANY’S COMMON STOCK IS LISTED, THE
CHAIRPERSON OF THE COMPENSATION COMMITTEE SHALL BE A DESIGNEE.  THE PARTIES AND
THEIR DESIGNEES AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO PREPARE FOR
APPROVAL BY THE BOARD OF DIRECTORS A NEW COMPENSATION COMMITTEE CHARTER WHICH
WILL BE COMPLIANT WITH APPLICABLE LAW AND WITH THE RULES AND REGULATIONS OF THE
NEW YORK STOCK EXCHANGE AND ANY SUCCESSOR ORGANIZATION ON WHICH THE COMPANY’S
COMMON STOCK IS LISTED, SUCH CHARTER TO BE EFFECTIVE AS OF THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT.


(D)           NOMINATING/CORPORATE GOVERNANCE COMMITTEE.  SUBJECT TO APPLICABLE
LAW AND COMPLIANCE WITH THE RULES AND REGULATIONS OF THE NEW YORK STOCK EXCHANGE
AND ANY SUCCESSOR ORGANIZATION ON WHICH THE COMPANY’S COMMON STOCK IS LISTED,
THE PARTIES AGREE THAT DURING THE STANDSTILL PERIOD THE NOMINATING/CORPORATE
GOVERNANCE COMMITTEE OF THE BOARD OF DIRECTORS SHALL BE COMPRISED OF FOUR (4)
MEMBERS, CONSISTING OF TWO (2) DESIGNEES AND TWO (2) UNAFFILIATED DIRECTORS. 
DURING THE STANDSTILL PERIOD, THE CHAIRPERSON OF THE NOMINATING/CORPORATE
GOVERNANCE COMMITTEE SHALL BE AN UNAFFILIATED DIRECTOR.  THE PARTIES AND THEIR
DESIGNEES AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO PREPARE FOR APPROVAL
BY THE BOARD OF DIRECTORS A NEW NOMINATING/CORPORATE GOVERNANCE COMMITTEE
CHARTER WHICH WILL, AMONG OTHER THINGS, (I) COMPLY WITH APPLICABLE LAW; (II)
COMPLY WITH THE RULES AND REGULATIONS OF THE NEW YORK STOCK EXCHANGE AND ANY
SUCCESSOR ORGANIZATION ON WHICH THE COMPANY’S COMMON STOCK IS LISTED; AND (III)
PROVIDE THAT THE BOARD OF DIRECTORS SHALL NOT NOMINATE ANY PERSON TO SERVE AS A
DIRECTOR OF THE COMPANY UNLESS SUCH PERSON HAS BEEN PREVIOUSLY APPROVED FOR
NOMINATION BY THE NOMINATING/CORPORATE GOVERNANCE COMMITTEE, SUCH CHARTER TO BE
EFFECTIVE AS OF THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK
PURCHASE AGREEMENT.


(E)           FINANCE COMMITTEE.  THE PARTIES AGREE A NEW FINANCE COMMITTEE OF
THE BOARD OF DIRECTORS SHALL BE CREATED UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT.  DURING THE STANDSTILL PERIOD, THE
FINANCE COMMITTEE OF THE BOARD OF DIRECTORS SHALL BE COMPRISED OF THREE (3)
MEMBERS, CONSISTING OF THE COMPANY’S CHIEF EXECUTIVE OFFICER, ONE (1) DESIGNEE,
AND ONE (1) UNAFFILIATED DIRECTOR AND THE CHAIRPERSON OF THE FINANCE COMMITTEE
SHALL BE THE COMPANY’S CHIEF EXECUTIVE OFFICER.  THE PARTIES AND THEIR DESIGNEES

4


--------------------------------------------------------------------------------



AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO PREPARE A NEW FINANCE COMMITTEE
CHARTER FOR APPROVAL BY THE BOARD OF DIRECTORS, SUCH CHARTER TO BE EFFECTIVE AS
OF THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT.

Section 2.3            No Management Fees to be Paid to the Oaktree Parties. 
The parties agree that, during the Standstill Period and in the absence of
approval thereof in accordance with Section 203 of the Delaware General
Corporation Law, the Company shall not pay to any of the Oaktree Parties any
management or similar fees; provided, however, nothing in this Section 2.3 shall
prohibit the Company from indemnifying a Designee as a director of the Company
or from reimbursing a Designee for expenses incurred as a director, in each case
on terms and to the same extent the Company indemnifies or reimburses expenses
of its other directors pursuant to its organizational documents, indemnity
agreements, directors’ and officers’ liability insurance policies in effect from
time to time, and applicable law.

Section 2.4            Management Rights.

The parties agree that during the Standstill Period.

(a)            Each of the Oaktree Parties shall be permitted to consult with
management of the Company (the “Management”) on significant business issues,
including Management’s proposed annual operating plans, and Management will make
itself available to meet with each of the Oaktree Parties regularly during each
year at mutually agreeable times for such consultation and to review progress in
achieving said plans.

(b)           In the event of any material development to or affecting the
Company’s business, the Company shall provide the Oaktree Parties with the
opportunity, on reasonable prior written notice, to consult with the Company’s
Management of its views with respect thereto.

(c)            The Oaktree Parties may examine the books and records of the
Company and visit and inspect its facilities and may reasonably request
information at reasonable times and intervals concerning the general status of
the Company’s financial conditions and operations.

(d)           On reasonable prior written notice, the Oaktree Parties may
discuss the business operations, properties and financial and other conditions
of the Company with the Company’s Management and with the Company’s independent
accountants.

(e)            The Oaktree Parties shall be entitled to request that the Company
provide, when available, copies of (i) all financial statements, forecasts and
projections provided to or approved by the Board of Directors; (ii) all
consolidated balance sheets and consolidated statements of income and cash
flows; (iii) all notices, minutes, proxy materials, consents and correspondence
and other material that it provides to its directors and stockholders; (iv) any
letter issued to the Company by its accountants with respect to the Company’s
internal controls; (v) any documents filed by the Company with the United States
Securities and Exchange Commission; and (vi) such other business and financial
data as any Oaktree Party reasonably may request in writing from time to time.

5


--------------------------------------------------------------------------------


(f)            No Oaktree Party will exercise any of the foregoing rights set
forth in this Section 2.4 at any time that a representative of such Oaktree
Party is a member of the Board of Directors. In addition, the foregoing rights
set forth in this Section 2.4 shall not be exercisable by any Oaktree Party
unless (a) such party Beneficially Owns at least 5% of the Adjusted Outstanding
Common Stock (or 2% in the case of MTS Health Investors); and (b) prior to the
exercise of the rights, (i) such Oaktree Party enters into a confidentiality
agreement reasonably acceptable to the Company which shall govern the manner in
which the Oaktree Party will hold and use the information; and (ii) such Oaktree
Party agrees to abide by all applicable laws and regulations pertaining to the
use of such information, including without limitation, Regulation FD.


ARTICLE III.


STANDSTILL AGREEMENT


SECTION 3.1            STANDSTILL AGREEMENT.

During the Standstill Period, none of the Oaktree Parties will, directly or
indirectly, nor will it authorize or direct any of its Representatives to (and
will take appropriate action against such Representatives to discourage), in
each case without the prior written consent of a majority of the Unaffiliated
Directors in their sole and absolute discretion:

(i)             acquire, propose to be acquired, or cause to be acquired,
Beneficial Ownership of additional securities of the Company that would cause
the Oaktree Parties’ aggregate Beneficial Ownership of Common Stock to exceed
the Standstill Limit;

(ii)            publicly announce or disclose any intention, plan or arrangement
inconsistent with the foregoing; or

(iii)           take any actions which would be inconsistent with the purpose
and intent of this Section 3.1.


ARTICLE IV.


PAYMENT OF CERTAIN COMPANY EXPENSES

Section 4.1.           Payment of Certain Company Expenses.

At the closing of the transactions contemplated by the Stock Purchase Agreement
and upon presentment to the Oaktree Parties of reasonable documentation thereof,
the Oaktree Parties shall reimburse the Company an amount not to exceed
$1,250,000 for actual expenses (including financial advisory and legal fees but
not including Special Committee member compensation) incurred by the Company or
the Special Committee in connection with the activities of the Special Committee
of the Board of Directors formed in January 2007.

6


--------------------------------------------------------------------------------



ARTICLE V.


MISCELLANEOUS


SECTION 5.1            NOTICES.

All notices or other communications hereunder shall be deemed to have been duly
given and made if in writing and if served by personal delivery upon the party
for whom it is intended, if delivered by registered or certified mail, return
receipt requested, or by a national courier service, or if sent by facsimile
(with receipt of confirmation of delivery), to the person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such person:


(A)           IF TO THE OAKTREE PARTIES, TO:

OCM Principal Opportunities Fund IV, L.P.

c/o Oaktree Capital Management, LLC
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Attention:  Michael P. Harmon
Fax: (213) 830-6393

MTS Health Investors II, L.P.

c/o MTS Health Partners
623 Fifth Avenue, 15th Floor
New York, NY 10022
Attention:  Curtis S. Lane
Fax: (212) 887-2111

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 S. Grand Avenue, Suite 3400
Los Angeles, CA 90071
Attention:  Jeffrey H. Cohen and Rick C. Madden

Fax:  (213) 687-5600


(B)           IF TO THE COMPANY, TO:

Alliance Imaging, Inc.
1900 S. State College Blvd., Suite 600
Anaheim, CA 92806
Attention:  Paul S. Viviano, CEO
Fax:  (714) 688-3397

7


--------------------------------------------------------------------------------


With a copy to:

Alliance Imaging, Inc.
1900 S. State College Blvd., Suite 600
Anaheim, CA 92806
Attention:  Eli Glovinsky, General Counsel
Fax:  (714) 688-3397

Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90067
Attention:  Jonathan K. Layne
Fax:  (310) 552-7053

Any such notification shall be deemed delivered (i) upon receipt, if delivered
personally, (ii) on the next business day, if sent by national courier service
for next business day delivery or (iii) the business day on which confirmation
of delivery is received, if sent by facsimile.

Section 5.2            Entire Agreement; Amendment.  This Agreement contains the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters.  No provision of this Agreement may be amended or
modified in whole or in part at any time unless agreed to in writing in advance
by the parties and a majority of the Unaffiliated Directors.  No failure on the
part of any party to exercise, and no delay in exercising, any right shall
operate as a waiver thereof nor shall any single or partial exercise by any
party of any right preclude any other or future exercise thereof or the exercise
of any other right.


SECTION 5.3           EFFECTIVENESS.  THIS AGREEMENT SHALL BE EFFECTIVE AS OF
THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT. 
IN THE EVENT THAT THE STOCK PURCHASE AGREEMENT IS TERMINATED IN ACCORDANCE WITH
ITS TERMS PRIOR TO THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK
PURCHASE AGREEMENT, THIS AGREEMENT SHALL BE OF NO FORCE OR EFFECT.


SECTION 5.4           SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT OR IN ANY OTHER INSTRUMENT REFERRED TO
HEREIN, SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE
IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER SUCH INSTRUMENT.


SECTION 5.5            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO CONSTITUTE AN ORIGINAL, BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.


SECTION 5.6            GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REFERENCE TO CHOICE OR CONFLICT OF LAWS) OF THE STATE OF DELAWARE, AND
EACH PARTY HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT OF
CHANCERY OF THE STATE OF DELAWARE.  EACH PARTY HEREBY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.  EACH PARTY IRREVOCABLY CONSENTS TO THE

8


--------------------------------------------------------------------------------



SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION, SUIT OR PROCEEDING BY THE
DELIVERY OF SUCH PROCESS TO SUCH PARTY AT THE ADDRESS AND IN THE MANNER PROVIDED
IN SECTION 5.1.


SECTION 5.7            SPECIFIC PERFORMANCE.  EACH PARTY AGREES THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT ANY PROVISION OF THIS AGREEMENT WAS NOT
PERFORMED IN ACCORDANCE WITH THE TERMS HEREOF.  ACCORDINGLY, EACH OF THE PARTIES
HEREBY CONSENTS TO THE ISSUANCE OF INJUNCTIVE RELIEF WITHOUT BOND BY THE
DELAWARE COURT OF CHANCERY TO PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE
SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ADDITION TO ANY OTHER
REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.


SECTION 5.8            SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES.  NONE
OF THE OAKTREE PARTIES MAY TRANSFER OR ASSIGN ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF A MAJORITY OF THE
UNAFFILIATED DIRECTORS; PROVIDED, HOWEVER, THAT EACH OF THE OAKTREE PARTIES MAY
ASSIGN ALL OR A PORTION OF ITS RIGHTS HEREUNDER TO AN AFFILIATE OR ONE OR MORE
OF ITS LIMITED PARTNERS (EACH A “PERMITTED ASSIGNEE” AND COLLECTIVELY “PERMITTED
ASSIGNEES”) WHICH DELIVERS AN EXECUTED COUNTERPART TO THIS AGREEMENT AS A
CONDITION PRECEDENT TO THE EFFECTIVENESS OF SUCH ASSIGNMENT.  THIS AGREEMENT
SHALL BIND AND INURE TO THE BENEFIT OF THE COMPANY’S SUCCESSORS.  NOTHING
EXPRESSED OR MENTIONED IN THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO
GIVE ANY PERSON OTHER THAN THE OAKTREE PARTIES, THE PERMITTED ASSIGNEES, AND THE
COMPANY, OR THEIR SUCCESSORS, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY PROVISION HEREIN CONTAINED. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO PURCHASER OF
COMMON STOCK FROM ANY OF THE OAKTREE PARTIES (OTHER THAN ANOTHER OF THE OAKTREE
PARTIES OR AN AFFILIATE OF THE OAKTREE PARTIES OR OTHER PERMITTED ASSIGNEE)
SHALL BE DEEMED TO BE A SUCCESSOR OR PERMITTED ASSIGN BY REASON MERELY OF SUCH
PURCHASE.


SECTION 5.9            HEADINGS AND CAPTIONS. THE SECTION HEADINGS AND CAPTIONS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY, ARE NOT PART OF
THIS AGREEMENT AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


SECTION 5.10         NO APPROVAL OF STOCK PURCHASE AGREEMENT; NO DGCL SECTION
203 WAIVER.  FOR THE AVOIDANCE OF DOUBT, NEITHER THE EXISTENCE OF THIS AGREEMENT
NOR ANY PROVISION HEREIN SHALL BE CONSTRUED AS EITHER (A) AN APPROVAL OR
DISAPPROVAL OF THE STOCK PURCHASE AGREEMENT OR THE SALE OF SHARES THEREUNDER;
(B) AN APPROVAL OR DISAPPROVAL OF ANY TRANSACTION BY WHICH ANY OF THE OAKTREE
PARTIES MAY BE DEEMED TO BE AN “INTERESTED STOCKHOLDER” FOR PURPOSES OF DELAWARE
GENERAL CORPORATION LAW SECTION 203; OR (C) A WAIVER BY THE COMPANY OF ANY OF
THE PROVISIONS OF DELAWARE GENERAL CORPORATION LAW SECTION 203.  EACH OF THE
OAKTREE PARTIES AGREES TO NEVER TAKE ANY POSITION OR ASSERT ANY CLAIM WHICH IS
CONTRARY TO THE FOREGOING.

[signature page follows]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

OCM PRINCIPAL OPPORTUNITIES FUND IV, L.P

 

 

 

 

By:

OCM PRINCIPAL OPPORTUNITIES FUND IV

 

 

GP, L.P., its General Partner

 

By:

OCM PRINCIPAL OPPORTUNITIES FUND IV

 

 

GP, LTD, its General Partner

 

By:

OAKTREE CAPITAL MANAGEMENT, LLC, a

 

 

Director

 

 

 

 

 

 

 

By:

/s/ Michael P. Harmon

 

 

Name: Michael P. Harmon

 

Title: Managing Director

 

 

 

 

By:

/s/ Andrew Salter

 

 

Name: Andrew Salter

 

Title: Vice President

 

 

 

 

MTS HEALTH INVESTORS II, L.P.

 

 

 

 

By:

MTS HEALTH INVESTORS II GP, LLC,

 

 

its General Partner

 

By:

MTS HEALTH INVESTORS II GP HOLDINGS,

 

 

LLC, the Class A Member

 

 

 

 

 

 

 

By:

/s/ Curtis S. Lane

 

 

Name: Curtis S. Lane

 

Title: Senior Managing Director

 

 

 

 

 

 

 

ALLIANCE IMAGING, INC.

 

 

 

 

 

 

 

By:

/s/ Paul S. Viviano

 

 

Name: Paul S. Viviano

 

Title: Chief Executive Officer

 

[Governance and Standstill Agreement Signature Page]


--------------------------------------------------------------------------------